Exhibit 10.1
PLEASE READ CAREFULLY AS THIS DOCUMENT INCLUDES
A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS
YOU ARE ADVISED TO CONSULT WITH
AN ATTORNEY, TAX CONSULTANT AND FINANCIAL ADVISOR.
IF YOU HAVE ANY PENDING WORKERS’ COMPENSATION CLAIM(S) AGAINST
RYDER, AS DEFINED HEREIN, YOU SHOULD CONSULT A
WORKERS’ COMPENSATION ATTORNEY.
SEPARATION AGREEMENT AND RELEASE
     THIS SEPARATION AGREEMENT AND RELEASE (“Agreement and Release”), dated as
of August 23, 2010 is between RYDER TRUCK RENTAL, INC. (the “Company”), and
Anthony G. Tegnelia (“Employee”).
WITNESSETH:
     WHEREAS, Employee is currently employed by the Company in a managerial
capacity and currently serves as President, Global Fleet Management Solutions;
and
     WHEREAS, the Employee will step down as President, Global Fleet Management
Solutions, effective September 1, 2010, and remain as an employee of the Company
for a period that shall last up to six (6) months during which time Employee
will be assigned to work with the Chief Executive Officer (“CEO”) and be
responsible for valuation and execution of acquisition and other strategic
expansion opportunities in the Global Fleet Management Solutions business
segment, shall represent RYDER (as defined in Paragraph 16 hereof) within the
industry associations in evaluating pending regulatory developments affecting
the industry and shall undertake such other projects as the CEO may request
until the earlier of the completion of such projects or March 1, 2011;
     NOW, THEREFORE, in consideration of the following terms, covenants and
conditions, the Company and Employee agree as follows:
     1. Term; Special Assignment. (a) The Company and Employee agree that the
Amended and Restated Severance Agreement executed on December 19, 2008 which
provides severance benefits to Employee in the event of Employee’s termination
under specified circumstances (the “Agreement”) is hereby terminated as of the
date of this Agreement and Release. Neither the Company nor Employee shall have
any further obligations under the Agreement. The parties hereby agree that
Employee will cease to serve as President, Global Fleet Management Solutions,
effective September 1, 2010.
     (b) For a period of up to six months commencing on September 1, 2010 and
terminating on the earlier of March 1, 2011 or such earlier date that the CEO
advises Employee that his services as set forth in this paragraph (b) below are
no longer required (“Last Day Worked”), Employee will be an “at will” employee
of the Company (the “Special Assignment Period”). During the Special Assignment
Period, Employee will (1) be responsible for the valuation and execution of
acquisition and other strategic expansion opportunities in the Global Fleet
Management Solutions business

 



--------------------------------------------------------------------------------



 



segment, (2) represent RYDER within the industry associations in evaluating
pending regulatory developments affecting the industry, (3) provide all
transitional support requested by the CEO and (4) work on such other projects as
the CEO may request. Employee will devote all his skills, knowledge, commercial
efforts and business time to the conscientious and good faith performance of his
duties and obligations during the Special Assignment Period. Employee
acknowledges that he will be an “at will” employee during the Special Assignment
Period and that he may be terminated at any time prior to March 1, 2011 if the
CEO decides, in his sole discretion, that the Employee’s services are no longer
required. Employee acknowledges that upon termination of the Special Assignment
Period, Employee will only be entitled to those benefits set forth in this
Agreement and Release and that he will have no additional rights pursuant to any
other severance program, policy.
     2. Salary During Special Assignment Period; Severance Payments. During the
Special Assignment Period, the Employee will continue to be paid a base salary
equal to his base salary on the date of this Agreement and Release. After
termination of the Special Assignment Period, the Company shall continue
Employee’s current salary payments as severance pay on the fifteenth and last
day of each month for an eighteen (18) month period beginning on the day
following the Last Day Worked (the “Severance Period”), unless terminated sooner
pursuant to Paragraph 27; provided however, that except for Employee’s vacation
entitlement, no severance payments pursuant to this Paragraph or incentive
compensation (discussed below in Paragraph 12) will be made under this Agreement
and Release unless Employee executes a Post-Termination Release, in the form
attached hereto, on the date immediately following the Last Worked Day and until
the end of the Revocation Period, as defined in Paragraph 34 hereof (“Effective
Date”).
     Notwithstanding the foregoing, in the event Employee obtains another
position with the Company or any of its subsidiaries, affiliates, successors or
assigns, during the Severance Period, regardless of whether such position is on
a temporary, part-time, full-time, or consulting basis, Employee understands and
agrees that all severance payments will cease immediately and that all of the
Company’s liabilities and obligations hereunder shall terminate, except as
provided in Paragraph 28.
     Employee is not waiving any rights to recover under any workers’
compensation claim(s) currently active and not resolved as of the Last Day
Worked. Employee is, however, waiving any right that he/she may have to bring
forth a charge, claim, lawsuit against RYDER and/or recover for a workers’
compensation retaliation cause of action from RYDER, unless otherwise prohibited
by law to waive such right.
     3. Vacation Entitlement. Upon the Last Day Worked, Employee will receive an
amount equal to his vacation day entitlement for the calendar year in which the
Last Day Worked occurs minus a pro rata adjustment for any vacation days taken
during such calendar year. Further, Employee acknowledges and agrees that no
other compensation, vacation pay, or any other money is or will be owed to
Employee by the Company, other than salary accruing from September 1, 2010
though the Last Day Worked.
     4. Medical, Prescription, Dental, and Vision Benefits. Immediately
subsequent to the Employee’s Last Day Worked, the Company will provide Employee
the Company’s health care program benefits in accordance with the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, (“COBRA”) and the terms
of the Company’s health care program, as it may be

2



--------------------------------------------------------------------------------



 



amended from time to time.
     If Employee elects such coverage, Employee shall pay a contribution, which
shall be a pre-tax contribution to the extent permitted by law, for such
coverage at the then current employee contribution rates and the Company shall
pay the balance of the COBRA premiums until the first to occur of (i) the last
day of the Severance Period, (ii) the date Employee ceases the required employee
contributions, or (iii) the date Employee becomes eligible for medical,
prescription, vision, and/or dental benefits as an employee of another employer.
Thereafter, if Employee is eligible and wishes to continue Employee’s COBRA
coverage, Employee shall be solely responsible for payment of the entire COBRA
premium. The benefit continuation coverage paid by the Company shall be
considered part of the Employee’s COBRA coverage period. Therefore, the
Employee’s COBRA continuation period following his benefit continuation period
shall last for less than 18 months.
     5. Executive Life Insurance. Company agrees to continue Employee’s
eligibility to participate in the Company-sponsored executive life insurance
program, as may be in effect from time to time, until Employee’s Last Day Worked
and commencing on the later to occur of (i) the Last Day Worked or (ii) the
Effective Date to continue to pay for Employee’s coverage in such program until
the end of the Severance Period. At the end of the Severance Period, the
Employee will have thirty-one (31) days from the last day of the Severance
Period to convert his life insurance coverage to an individual policy.
     6. Supplemental Long-term Disability Insurance. Company agrees to continue
Employee’s eligibility to participate in the Company-sponsored supplemental
long-term disability insurance program, as may be in effect from time to time,
until Employee’s Last Day Worked and commencing on the later to occur of (i) the
Last Day Worked or (ii) the Effective Date to continue to pay for Employee’s
coverage in such program until the end of the Severance Period. At the end of
the Severance Period, the Employee shall be entitled to keep such policy if
Employee continues to pay the annual premiums.
     7. Business Travel Accident Insurance. Coverage under the Company’s
Business Travel Accident Insurance Plan will cease as of the Last Day Worked.
     8. Retirement Plan. Employee will continue to participate in the Company’s
retirement plan in accordance with the terms of such plan as amended from time
to time. Employee has met the vesting requirements of the Company’s retirement
plan and is eligible to receive retirement benefits in accordance with plan
provisions.
     9. Health Care and Dependent Day Care Reimbursement Accounts.
     (a) Health Care Reimbursement Account. If Employee is a participant in a
Health Care Reimbursement Account as of the Last Day Worked, Employee’s
participation will continue in accordance with COBRA and the terms of the Health
Care Reimbursement Account, as it may be amended from time to time.
     (b) Dependent Day Care Reimbursement Account. If Employee is a participant
in a Dependent Day Care Reimbursement Account as of the Last Day Worked,
Employee may continue to participate until the last day of the month in which
the Employee worked as an active employee.

3



--------------------------------------------------------------------------------



 



     (c) Claims. Claims in connection with the Health Care or Dependent Day Care
Reimbursement Accounts must be filed in accordance with those plans’ provisions.
Any questions regarding continued participation in such accounts should be
directed to the Ryder BenefitsNow Service Center at 800-280-2999.
     10. Employee Savings Plan. After the Last Day Worked, Employee will not be
entitled to defer severance pay to the Company’s Savings Plan. If the value of
Employee’s account is greater than $5,000, Employee’s account will be maintained
in the Ryder System, Inc. Employee Savings Plan unless and until the Employee
requests a distribution from the Plan or a distribution is otherwise required by
plan provisions or law. Employee should direct any questions regarding the Ryder
System, Inc. Employee Savings Plan to the Ryder BenefitsNow Service Center at
800-280-2999.
     11. Stock or Equity Plans. The Company shall provide Employee with any
benefits or rights to which Employee is entitled under any of the Company’s
stock or equity plans in accordance with the terms and conditions of those
plans.
     12. Incentive Compensation. Upon execution of the Post-Termination Release,
Employee shall be eligible to receive a gross lump sum bonus payment in the
amount of Five Hundred Ninety Thousand Six Hundred Twenty-five Dollars
($590,625.00) as soon as administratively possible following the Effective Date.
In addition, to the extent that Employee has satisfactorily performed his duties
and obligations under Section 1(b) during the Special Assignment Period and is
therefore employed on January 1, 2011, Employee shall also be entitled to
receive those amounts payable to the Employee pursuant to the 2010 annual
incentive cash awards granted by Ryder System, Inc. under the Ryder System, Inc.
2005 Equity Compensation Plan for the January 1, 2010 through June 30, 2010
period and the July 1, 2010 through December 31, 2010 period on the Payment Date
(as defined in the relevant Award Documents).
     Except as set forth above, Employee shall not be eligible to receive any
other bonus payments for the year in which the termination takes place nor for
any subsequent years thereafter and hereby waives any and all claims thereto.
     13. Prior Arrangements. The Company and Employee agree that, as of the date
of this Agreement and Release, all prior employment, separation, severance,
termination, change of control, or similar agreements, arrangements, or plans
whether oral or written covering the Employee are terminated and superseded and
any notice periods with respect to such terminations are deemed satisfied or
explicitly waived, except that the following Sections of the Amended and
Restated Severance Agreement, dated as of December 18, 2008, by and between the
Company and Employee (“the December 2008 Severance Agreement”) and those related
definitions contained therein shall continue to be in full force and effect:
(1) those provisions set forth in Section 5(c)(ii) shall apply during the
Severance Period, each party hereby acknowledging that for purposes of such
Section, Employee’s separation will be treated as an “Involuntary Termination
without Cause not due to a Change of Control” and (2) those provisions set forth
in Sections 5(e), 5(f), 7, 10, 11, 14, and 15 of the December 2008 Severance
Agreement shall apply to the extent that a Change of Control occurs prior to the
Last Day Worked and Employee shall have the right to receive those benefits set
forth in such Section 5(e), pursuant to the terms of the December 2008 Severance
Agreement (including, but not limited to, execution of the Release set forth in
Section 5(f)(i) and

4



--------------------------------------------------------------------------------



 



agreement to be bound by those other obligations set forth in Sections 5(f), 7
and 10, in lieu of those benefits set forth in Sections 2, 4, 5, 6, 8, 9 and 12
of this Agreement.
     14. Other Benefits. Any benefits not specifically stated in this Agreement
and Release to continue beyond the Last Day Worked shall cease on the Last Day
Worked, unless provided otherwise in the relevant plan or by law.
     15. Unemployment Compensation. Should Employee apply for unemployment
benefits and should the Company be requested to complete any documents in
connection therewith, the Company shall complete such necessary documents and
will not contest Employee’s receipt of such benefits.
     16. Covenant of Confidentiality. For purposes of this Agreement and
Release, “RYDER” shall be defined to include Ryder System, Inc., Ryder Truck
Rental, Inc., Ryder Integrated Logistics, Inc., and all of their subsidiaries
and affiliates, their present and former agents, employees, officers, directors,
successors, and assigns, either individually or collectively as the case may be.
     (a) Employee agrees that Employee will forever keep confidential and not
divulge to any other party, except Employee’s counsel, tax advisers and/or
spouse, the terms of this Agreement and Release.
     (b) Employee acknowledges that RYDER possesses certain Confidential
Information, which may have been revealed to or learned by Employee during his
employment with the Company. Employee agrees that Employee will not directly or
indirectly use, disclose or authorize disclosure of, Confidential Information
learned while employed by the Company, unless required by law. Confidential
Information includes any and all of RYDER’s trade and business secrets,
including, but not limited to, such matters as costs, profit and loss
statements, financial data, markets, sales, products, product lines, key
personnel, pricing policies, operational methods, computer programs, knowledge
management programs, processes or services, bids and quotations, customer,
vendor and supplier lists, contracts with other parties, customer requirements,
suppliers, plans for future developments, and other business affairs, methods,
or other information not readily available to the public. Confidential
Information shall not include information that has entered the public domain
through no fault of Employee or with the consent of RYDER.
     (c) Employee shall not divulge any information related to projects,
services, products, or market strategies in the truck leasing, dedicated
contract carriage, maintenance, and supply-chain logistics industry that RYDER
was developing during Employee’s employment with RYDER and that Employee became
aware of during his employment.
     (d) Employee agrees that upon the Last Day Worked, Employee shall promptly
return to the Company all of the Company’s property, including but not limited
to, any and all confidential and proprietary information that is in Employee’s
possession.
     (e) Employee shall continue to be bound by the provisions and terms of any
other confidentiality or proprietary agreement signed by Employee or any policy
regarding confidential or trade secrets that governed employees prior to the
Last Day Worked except as otherwise mandated by law.

5



--------------------------------------------------------------------------------



 



     17. Covenant of Non-Solicitation. During the eighteen (18) months following
the termination of Employee’s employment, Employee shall not directly or
indirectly in any manner or capacity whatsoever:
     (a) take away from RYDER, interfere with RYDER’s relations with, divert or
attempt to divert from RYDER, any business with any customer or account which
was a customer on the Last Day Worked which (i) has been solicited or serviced
by RYDER within one (1) year prior to the Last Day Worked; and (ii) with which
the Employee had any contact or association, or which was under the supervision
of Employee, or the identity of which was learned by Employee as a result of
Employee’s employment with RYDER;
     (b) induce or cause any employee or independent contractor of RYDER to
leave his/her employment or refrain from providing services to RYDER; or
     (c) hire or cause to hire any employee of RYDER.
     18. Covenant of Non-Disparagement and Cooperation. The parties to this
Agreement and Release agree not to make any remarks disparaging the conduct or
character of the other, including but not limited to, their subsidiaries or
affiliates, agents, employees, officers, directors, successors or assigns except
where required by law, subpoena, or release. In addition, Employee agrees to
cooperate with RYDER in any litigation or administrative proceedings (e.g., EEOC
charges) relating to any matters with which Employee was involved during
Employee’s employment with the Company. The Company shall reimburse Employee for
reasonable travel expenses approved by the Company incurred in providing such
assistance.
     19. Covenant Against Competition. (a) During the eighteen (18) months
following the Last Day Worked, Employee shall not engage or become a partner,
director, officer, principal, or employee in the same or similar capacity as
Employee worked for RYDER in/for any business, proprietorship, association, firm
or corporation not owned or controlled by RYDER that is engaged or proposes to
engage or hereafter engages in a business competitive with the business
conducted by RYDER in any geographic area where Employee worked in the previous
twelve (12) month period, or conducted business on RYDER’s behalf. Employee is
not prohibited from owning one percent (1%) or less of the outstanding capital
stock of any corporation whose stock is listed on a national securities
exchange. For the duration of this covenant, Employee may only compete with
RYDER with the prior written consent of the Company’s CEO.
     (b) Employee and the Company have attempted to limit the Employee’s right
to compete only to the extent necessary to protect the Company’s legitimate
business interests. Employee and the Company recognize however, that reasonable
people may differ in making such a determination. Consequently, Employee and the
Company agree that if the scope or enforceability of this Agreement and Release
is in any way disputed at any time, a court may modify and enforce this
Agreement and Release to the extent it believes to be reasonable under the
circumstances.
     20. Specific Remedy. Employee acknowledges and agrees that if Employee
commits a material breach of the Covenant of Confidentiality (Paragraph 16),
Covenant of Non-Solicitation (Paragraph 17), Covenant of Non-Disparagement and
Cooperation (Paragraph 18) or Covenant Against Competition (Paragraph 19), the
Company shall have the right to have the obligations of

6



--------------------------------------------------------------------------------



 



Employee specifically enforced by any court having appropriate jurisdiction on
the grounds that any such breach will cause irreparable injury to the Company,
and that money damages will not provide an adequate remedy to the Company
(although the Company does not waive the right to monetary damages). Employee
further acknowledges and agrees that the obligations contained in Paragraphs 16,
17, 18, and 19 of this Agreement and Release are fair, do not unreasonably
restrict Employee’s future employment and business opportunities, and are
commensurate with the compensation arrangements set out in this Agreement and
Release.
     Additionally, in the event that Employee or RYDER commences an action for
damages, injunctive relief, or to enforce the provisions of this Agreement and
Release, the prevailing party in any such action shall be entitled to an award
of its reasonable attorney’s fees and all costs, including appellate fees and
costs, incurred in connection therewith as determined by the court in any such
action. If Employee should be determined the prevailing party, the reasonable
attorney’s fees and costs referenced herein shall be subject to a maximum cost
of Ten Thousand Dollars ($10,000.00).
     21. Applicable Law. This Agreement and Release shall be governed by and
construed according to the laws of the State of Florida, notwithstanding the
conflict of laws principles applied in that jurisdiction. Any suit, action, or
proceeding relating to this Agreement and Release shall be brought in the courts
of the State of Florida, in the U.S. District Court for the Southern District of
Florida. Both parties hereby accept the exclusive jurisdiction of those courts
for the purpose of any such suit, action, or proceeding. Further, both parties
hereby irrevocably waive any right to a trial by jury in any action, suit or
other legal proceeding arising under or relating to any provision of this
Agreement and Release.
     22. Withholding and Taxation. All payments under this Agreement and Release
shall be less applicable withholding taxes and other proper deductions consented
to in writing by Employee or required by applicable law or regulation.
Additionally, the payments and benefits under this Agreement and Release may
result in imputed income to Employee and may be included in either Employee’s
W-2 earnings statements or 1099 statements.
     (a) Construction and Interpretation. This Agreement and Release shall be
construed and interpreted in a manner so as not to trigger adverse tax
consequences under Section 409A of the Internal Revenue Code of 1986, as
amended, (the “Code”) and the rulings and regulations issued thereunder. The
Company may amend this Agreement and Release in any manner necessary to comply
with Code Section 409A or any successor law, without the consent of Employee.
Furthermore, to the extent necessary to comply with Code Section 409A, the
payment terms for any of the payments or benefits payable hereunder may be
delayed without Employee’s consent to comply with Code Section 409A.
     (b) Separation From Service Requirements. The parties hereby agree that the
separation will be treated as an “involuntary termination” pursuant to
Section 409A of the Code. Notwithstanding anything herein to the contrary,
Employee shall not be entitled to any payments or benefits pursuant to this
Agreement and Release in the event that his termination of employment does not
constitute a “separation from service” as defined by Section 409A of the Code
and the regulations issued thereunder. For purposes of determining whether a
“separation from service”, as defined by Section 409A of the Code, has occurred,
pursuant to Treas. Reg. §1.409A-1(h)(3), the Company has elected to use “at
least 80 percent” each place it appears in Sections 1563(a)(1), (2), and (3) of
the Code and in Treas. Reg. §1.414(c)-2.

7



--------------------------------------------------------------------------------



 



     (c) Delayed Commencement of Benefits. If Employee is a Specified Employee
at the time of his Last Day Worked, and the deferral of the commencement of any
payments or benefits otherwise payable hereunder is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then,
to the extent permitted by Section 409A of the Code, the Company will defer the
commencement of the payment of any such payments or benefits hereunder until the
first day following the six-month anniversary of the Last Day Worked (or the
earliest date as is permitted under Section 409A of the Code). If any payments
or benefits are deferred due to such requirements, (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
deferral) they shall be paid or reimbursed to Employee in a lump sum on the
first day following the six-month anniversary of the Last Day Worked, and any
remaining payments and benefits due under this Agreement and Release shall be
paid or provided in accordance with the normal payment dates specified for them
herein.
     (d) Payments and Reimbursements. Except as otherwise provided herein, any
reimbursements or in-kind benefits provided under this Agreement and Release
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement and Release (or, if no such period is specified, Employee’s
lifetime), (ii) the amount of expenses eligible for reimbursement, or in kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in kind benefits is not subject
to liquidation or exchange for another benefit. In addition, for purposes of the
limitations on nonqualified deferred compensation under Section 409A, each
payment of compensation under this Agreement and Release shall be treated as a
separate payment of compensation for purposes of applying the Section 409A
deferral election rules and the exclusion from Section 409A for certain
short-term deferral amounts and separation pay. Notwithstanding any other
provision set forth herein, any payments which are intended to constitute
separation pay due to an involuntary separation from service in accordance with
Treas. Reg. §1.409A-1(b)(9)(iii) shall be paid no later than the last day of the
second calendar year following the calendar year in which the Last Day Worked
occurs.
     (e) Company Entity. For purposes of this Agreement and Release, Company
Entity means any member of a controlled group of corporations or a group of
trades or businesses under common control of which the Company is a member; for
purposes of this Section 15(e), a “controlled group of corporations” means a
controlled group of corporations as defined in Section 414(b) of the Code and a
“group of trades or businesses under common control” means a group of trades or
businesses under common control as defined in Section 414(c) of the Code,
without any modifications.
     23. Assignment. This Agreement and Release is personal to Employee and
Employee does not have the right to assign this Agreement and Release or any
interest herein. This Agreement and Release shall be binding on and inure to the
benefit of the successors and assigns of the Company.
     24. Severability. In the event that one or more terms or provisions of this
Agreement and Release are found to be invalid or unenforceable for any reason or
to any extent, each

8



--------------------------------------------------------------------------------



 



remaining term and provision shall continue to be valid and effective and shall
be enforceable to the fullest extent permitted by law.
     25. Unsecured, Unfunded Obligations. The payments and benefits provided to
Employee pursuant to this Agreement and Release may be unsecured, unfunded
obligations of the Company.
     26. Death of Employee. If Employee dies during the Severance Period, this
Agreement and Release will end at the conclusion of the month in which the death
occurs and only the payment owed by the Company to Employee in the month of
death will be paid to the estate of Employee. Death of the Employee during the
Severance Period will cause the payment in Paragraph 5 to be made, if
applicable, pursuant to the terms and conditions of the Company’s group life
insurance plan.
     27. Breach of the Agreement. Except as provided in Paragraph 29
(“Survival”), all of the Company’s duties hereunder shall terminate on the date
Employee commits a material breach of the terms of this Agreement and Release.
Nevertheless, nothing in this Paragraph shall limit the Company’s right to seek
enforcement of the covenants expressed in this Agreement and Release, in the
event of breach by Employee. Challenging any Age Discrimination in Employment
Act (“ADEA”) release/waiver portion of this Agreement and Release shall not
constitute a breach of this Agreement and Release.
     If the Company determines that Employee has had at any time during or after
the commencement of this Agreement and Release breached any of the provisions
set forth in this Agreement and Release or at any time prior to his Last Day
Worked breached his duties as an employee of the Company, the Company shall
immediately terminate any and all benefits and payments to Employee. Further, to
the extent allowed by applicable law, the Company shall have the right to recoup
any and all payments made to Employee in addition to all legal fees and funds
associated with the recoupment of such payment and any action associated with
Employee’s breach.
     28. Employee Debts. In addition, Employee acknowledges and agrees that any
monies that he/she owes the Company may be deducted from his severance payments,
unless otherwise prohibited by law.
     29. Survival. Paragraphs 17 (“Covenant of Non-Solicitation”) and 19
(“Covenant Against Competition”) of this Agreement and Release shall survive
termination for a material breach by Employee of the provisions of this
Agreement and Release for the full period set forth in Paragraphs 17 and 19.
Paragraphs 16 (“Covenant of Confidentiality”), 18 (“Covenant of
Non-Disparagement and Cooperation”), 20 (“Specific Remedy”), and 31 (“Release”)
shall survive termination of this Agreement and Release for any reason.
     30. Counterparts. This Agreement and Release may be executed in any number
of counterparts and/or duplicate originals, any of which shall be deemed to be
an original, and all of which together shall be deemed one and the same
document.
     31. RELEASE. FOR AND IN CONSIDERATION OF THE SEVERANCE AND INCENTIVE
COMPENSATION BENEFITS PROVIDED TO EMPLOYEE BY THE COMPANY, CONSIDERATION TO
WHICH HE IS NOT OTHERWISE ENTITLED, EMPLOYEE, ON

9



--------------------------------------------------------------------------------



 



BEHALF OF EMPLOYEE, EMPLOYEE’S HEIRS, EXECUTORS, SUCCESSORS AND ASSIGNS, HEREBY
RELEASES AND FOREVER DISCHARGES RYDER FROM ANY AND ALL CLAIMS, DEMANDS,
OBLIGATIONS, LOSSES, CAUSES OF ACTION, COSTS, EXPENSES, ATTORNEYS’ FEES AND ALL
LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED,
FIXED OR CONTINGENT, WHICH EMPLOYEE HAS OR MAY HAVE AGAINST RYDER AS A RESULT OF
EMPLOYEE’S EMPLOYMENT BY AND SUBSEQUENT TERMINATION AS AN EMPLOYEE OF THE
COMPANY, UP TO THE DATE OF THE EXECUTION OF THIS AGREEMENT AND RELEASE. THIS
INCLUDES BUT IS NOT LIMITED TO CLAIMS AT LAW OR EQUITY OR SOUNDING IN CONTRACT
(EXPRESS OR IMPLIED) OR TORT ARISING UNDER STATE WORKERS’ COMPENSATION CLAIMS OR
STATE WORKERS’ COMPENSATION LAWS, FEDERAL, STATE, OR LOCAL LAWS PROHIBITING
RELIGION, NATIONAL ORIGIN, COLOR, AGE, SEX, RACE, DISABILITY, VETERAN OR ANY
OTHER FORMS OF DISCRIMINATION. THIS FURTHER INCLUDES ANY AND ALL CLAIMS ARISING
UNDER THE LILLY LEDBETTER FAIR PAY ACT OF 2009, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT (“ADEA”), THE AMERICANS WITH DISABILITIES ACT OF 1990, THE ADA
AMENDMENTS ACT OF 2008, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, OR THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT (ERISA), AS AMENDED, OR CLAIMS GROWING
OUT OF ANY LEGAL RESTRICTIONS ON THE COMPANY’S RIGHT TO TERMINATE ITS EMPLOYEES.
EMPLOYEE COVENANTS THAT EMPLOYEE WILL NOT FILE ANY ADMINISTRATIVE CHARGES,
LAWSUITS, COMPLAINTS, OR ACTIONS IN ANY STATE OR FEDERAL AGENCY OR COURT
CLAIMING THAT THE COMPANY HAS VIOLATED ANY LAW, BASED UPON ACTS, EVENTS, OR
OMISSIONS OCCURRING ON OR BEFORE THE DATE OF EXECUTION OF THIS AGREEMENT AND
RELEASE; PROVIDED HOWEVER THAT EMPLOYEE MAY CHALLENGE THE VALIDITY OF ANY ADEA
RELEASE CONTAINED IN THIS AGREEMENT AND RELEASE. IF EMPLOYEE BREACHES THIS
COVENANT, EMPLOYEE AGREES THAT EMPLOYEE WILL INDEMNIFY THE COMPANY FOR ALL
DAMAGES AND EXPENSES, INCLUDING LEGAL FEES, INCURRED BY THE COMPANY IN
DEFENDING, PARTICIPATING IN, OR INVESTIGATING ANY MATTER OR PROCEEDING COVERED
BY THIS PARAGRAPH; PROVIDED HOWEVER, THAT THE INDEMNITY OBLIGATIONS OF THIS
PARAGRAPH DO NOT APPLY TO A CLAIM CHALLENGING THE KNOWING AND VOLUNTARY NATURE
OF ANY ADEA RELEASE PORTION OF THIS AGREEMENT AND RELEASE. IN ANY ADEA ACTION,
THE COMPANY WILL HAVE THE RIGHT TO RECOVER ATTORNEY’S FEES AND COSTS CONSISTENT
WITH THE PROVISIONS OF THE ADEA.
     32. Non-Admission. This Agreement and Release shall not in any way be
construed as an admission by the Company of any unlawful or wrongful acts
whatsoever against Employee or any other person, and the Company specifically
disclaims any liability to or wrongful acts against Employee or any other
person, on the part of RYDER.
     33. Entire Agreement. Employee understands that this document constitutes
the entire agreement concerning severance pay and related benefits between
Employee and the Company, that this document may not be modified except by a
written document signed by Employee and the Company, and that no other promises
have been made concerning the subject matter covered herein. Employee
understands and agrees that the Company has no obligations to Employee beyond
the terms of this Agreement and Release and Employee acknowledges that Employee
has not relied upon any representations or statements, written or oral, not set
forth in this document. Employee

10



--------------------------------------------------------------------------------



 



further acknowledges that the severance pay and benefits set forth in this
Agreement and Release (with the exception of any accrued vacation) are not
otherwise owed to Employee as a result of Employee’s employment with the
Company, and therefore are a material inducement for Employee’s execution of
this Agreement and Release.
     34. Revocation Period. Employee understands and acknowledges that Employee
has seven (7) calendar days following Employee’s execution of the
Post-Termination Release to revoke Employee’s acceptance of this Agreement and
Release (the “Revocation Period”) and that this Agreement and Release shall not
become effective or enforceable until the Revocation Period has expired.
Revocation of this Agreement and Release must be made by a written notice of
revocation delivered by hand or sent by overnight mail or certified mail/return
receipt requested within the Revocation Period to Marcia Narine, Vice President,
Ryder System, Inc., Law Department 4th Floor, 11690 N.W. 105th Street, Miami,
Florida 33178-1103. In addition, Employee understands and acknowledges that no
severance payments or incentive compensation will be paid under the terms of
this Agreement and Release until the Effective Date, except for Employee’s
vacation entitlement, if any.
EMPLOYEE CERTIFIES THAT EMPLOYEE HAS FULLY READ, HAS RECEIVED AN EXPLANATION OF,
HAS NEGOTIATED AND COMPLETELY UNDERSTANDS THE PROVISIONS OF THIS AGREEMENT AND
RELEASE, THAT EMPLOYEE HAS BEEN ADVISED BY THE COMPANY TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS AGREEMENT AND RELEASE AND THE POST-TERMINATION
RELEASE, THAT EMPLOYEE HAS BEEN GIVEN A REASONABLE PERIOD OF AT LEAST TWENTY-ONE
(21) CALENDAR DAYS TO REVIEW AND CONSIDER THE PROVISIONS OF THIS AGREEMENT AND
RELEASE, AND THAT EMPLOYEE IS SIGNING FREELY AND VOLUNTARILY, WITHOUT DURESS,
COERCION OR UNDUE INFLUENCE.

                     
WITNESSES:
                   
 
          Anthony G. Tegnelia                          
 
               (“Employee”)        
 
                   
     /s/ Gregory Greene
  8/23/10       /s/ Anthony Tegnelia   8/23/10                  
Signature
  Date       Signature   Date    
 
                   
     Gregory Greene
                                     
Print Name
          SAP#        
 
                                     
Address
                   
 
                   
     /s/ Marcia Narine
  8/23/10                                  
Signature
  Date                
 
                   
     Marcia Narine
                                     
Print Name
                   
 
                                     
Address
                   

11



--------------------------------------------------------------------------------



 



                          ATTEST:           RYDER TRUCK RENTAL, INC.            
        (“Company”)        
 
                       
     /s/ Marcia Narine
  8/23/10       By:        /s/ Robert Fatovic   8/23/10                      
Signature   Date       Signature   Date                 Bob Fatovic, Chief Legal
Officer        

12



--------------------------------------------------------------------------------



 



POST-TERMINATION RELEASE
     This Post-Termination Release is hereby executed by ______________
(“Employee”) on [ ] (the “Release Date”).
     WHEREAS, Employee entered into a Separation Agreement and Release
(“Agreement and Release”) with Ryder Truck Rental, Inc. (the “Company”) as of
August [ ], 2010;
     WHEREAS, the Agreement and Release required Employee to execution this
Post-Termination Release subsequent to the Last Day Worked (as defined in the
Agreement and Release).
     NOW, THEREFORE, in consideration of the following terms, covenants and
conditions, the Employee agrees as follows:
     1. Employee hereby confirms each and every agreement set forth in the
Agreement and Release as if made on the Release Date;
     2. Employee acknowledges and agrees that upon receipt of $[ ], he will have
been paid for his full vacation and holiday entitlement and will be owed no
further vacation or holiday pay by the Company.
     3. RELEASE. FOR AND IN CONSIDERATION OF THE SEVERANCE BENEFITS AND
INCENTIVE COMPENSATION PROVIDED TO EMPLOYEE BY THE COMPANY PURSUANT TO THE
AGREEMENT AND RELEASE, CONSIDERATION TO WHICH HE IS NOT OTHERWISE ENTITLED,
EMPLOYEE, ON BEHALF OF EMPLOYEE, EMPLOYEE’S HEIRS, EXECUTORS, SUCCESSORS AND
ASSIGNS, HEREBY RELEASES AND FOREVER DISCHARGES RYDER (AS DEFINED IN THE
AGREEMENT AND RELEASE) FROM ANY AND ALL CLAIMS, DEMANDS, OBLIGATIONS, LOSSES,
CAUSES OF ACTION, COSTS, EXPENSES, ATTORNEYS’ FEES AND ALL LIABILITIES
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, FIXED OR
CONTINGENT, WHICH EMPLOYEE HAS OR MAY HAVE AGAINST RYDER AS A RESULT OF
EMPLOYEE’S EMPLOYMENT BY AND SUBSEQUENT TERMINATION AS AN EMPLOYEE OF THE
COMPANY, UP TO THE DATE OF THE EXECUTION OF THIS POST-TERMINATION RELEASE. THIS
INCLUDES BUT IS NOT LIMITED TO CLAIMS AT LAW OR EQUITY OR SOUNDING IN CONTRACT
(EXPRESS OR IMPLIED) OR TORT ARISING UNDER STATE WORKERS’ COMPENSATION CLAIMS OR
STATE WORKERS’ COMPENSATION LAWS, FEDERAL, STATE, OR LOCAL LAWS PROHIBITING
RELIGION, NATIONAL ORIGIN, COLOR, AGE, SEX, RACE, DISABILITY, VETERAN OR ANY
OTHER FORMS OF DISCRIMINATION. THIS FURTHER INCLUDES ANY AND ALL CLAIMS ARISING
UNDER THE LILLY LEDBETTER FAIR PAY ACT OF 2009, THE AGE DISCRIMINATION IN
EMPLOYMENT ACT (“ADEA”), THE AMERICANS WITH DISABILITIES ACT OF 1990, THE ADA
AMENDMENTS ACT OF 2008, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, OR THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT (ERISA), AS AMENDED, OR CLAIMS GROWING
OUT OF ANY LEGAL RESTRICTIONS ON THE COMPANY’S RIGHT TO TERMINATE ITS EMPLOYEES.
EMPLOYEE COVENANTS THAT EMPLOYEE WILL NOT FILE ANY ADMINISTRATIVE CHARGES,
LAWSUITS, COMPLAINTS, OR ACTIONS IN ANY STATE OR FEDERAL

 



--------------------------------------------------------------------------------



 



AGENCY OR COURT CLAIMING THAT THE COMPANY HAS VIOLATED ANY LAW, BASED UPON ACTS,
EVENTS, OR OMISSIONS OCCURRING ON OR BEFORE THE DATE OF EXECUTION OF THIS
POST-TERMINATION RELEASE; PROVIDED HOWEVER THAT EMPLOYEE MAY CHALLENGE THE
VALIDITY OF ANY ADEA RELEASE CONTAINED IN THIS POST-TERMINATION RELEASE. IF
EMPLOYEE BREACHES THIS COVENANT, EMPLOYEE AGREES THAT EMPLOYEE WILL INDEMNIFY
THE COMPANY FOR ALL DAMAGES AND EXPENSES, INCLUDING LEGAL FEES, INCURRED BY THE
COMPANY IN DEFENDING, PARTICIPATING IN, OR INVESTIGATING ANY MATTER OR
PROCEEDING COVERED BY THIS PARAGRAPH; PROVIDED HOWEVER, THAT THE INDEMNITY
OBLIGATIONS OF THIS PARAGRAPH DO NOT APPLY TO A CLAIM CHALLENGING THE KNOWING
AND VOLUNTARY NATURE OF ANY ADEA RELEASE PORTION OF THIS POST-TERMINATION
RELEASE. IN ANY ADEA ACTION, THE COMPANY WILL HAVE THE RIGHT TO RECOVER
ATTORNEY’S FEES AND COSTS CONSISTENT WITH THE PROVISIONS OF THE ADEA.
     4. Revocation Period. Employee understands and acknowledges that Employee
has seven (7) calendar days following Employee’s execution of this
Post-Termination Release to revoke Employee’s release and Employee’s acceptance
of the Agreement and Release (the “Revocation Period”) and that the obligations
of the Company and the Employee set forth in the Agreement and Release shall not
become effective or enforceable until the Revocation Period has expired (the
“Effective Date”). Revocation of this Agreement and Release must be made by a
written notice of revocation delivered by hand or sent by overnight mail or
certified mail/return receipt requested within the Revocation Period to Marcia
Narine, Vice President, Ryder System, Inc., Law Department 4th Floor, 11690 N.W.
105th Street, Miami, Florida 33178-1103. In addition, Employee understands and
acknowledges that no severance payments or incentive compensation will be paid
under the terms of this Agreement and Release until the Effective Date, except
for Employee’s vacation entitlement, if any.

 



--------------------------------------------------------------------------------



 



EMPLOYEE CERTIFIES THAT EMPLOYEE HAS FULLY READ, HAS RECEIVED AN EXPLANATION OF,
HAS NEGOTIATED AND COMPLETELY UNDERSTANDS THE PROVISIONS OF THE AGREEMENT AND
RELEASE AND THIS POST-TERMINATION RELEASE, THAT EMPLOYEE HAS BEEN ADVISED BY THE
COMPANY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THE AGREEMENT AND RELEASE AND
THIS POST-TERMINATION RELEASE, THAT EMPLOYEE HAS BEEN GIVEN A REASONABLE PERIOD
OF AT LEAST TWENTY-ONE (21) CALENDAR DAYS TO REVIEW AND CONSIDER THE PROVISIONS
OF THIS POST-TERMINATION RELEASE, AND THAT EMPLOYEE IS SIGNING FREELY AND
VOLUNTARILY, WITHOUT DURESS, COERCION OR UNDUE INFLUENCE.

                     
 
          Anthony G. Tegnelia
 
       
 
          (“Employee”)          
 
                                     
 
          Signature   Date      
 
                   
WITNESSES:
                     
 
                                     
Signature
  Date                  
 
                                     
Print Name
                     
 
                         b            
Address
                     
 
                                     
Signature
  Date                  
 
                                     
Print Name
                     
 
                                     
Address
                   

 